PER CURIAM:
Blema Deku, a native and citizen of Togo, petitions for review of an order of the Board of Immigration Appeals (“BIA”) denying her motion to reopen deportation proceedings. We have reviewed the record and the BIA’s order and find that the BIA did not abuse its discretion in denying Deku’s motion to reopen. See 8 C.F.R. § 1003.2(a) (2003); INS v. Doherty, 502 U.S. 314, 323-24, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992). Moreover, despite Deku’s urgings, we do not have jurisdiction to review the BIA’s order affirming without opinion the immigration judge’s decision denying Deku’s applications for asylum and withholding from removal. See 8 U.S.C. § 1252(b)(6). (2000); Stone v. INS, 514 U.S. 386, 394, 405, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995).
Accordingly, we deny the petition for review on the BIA’s reasoning. See In re: Deku, No. A72-379-761 (BIA June 30, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED